UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN ROE,

                                 Plaintiff,
                                                                    21-CV-525 (LLS)
                     -against-
                                                                         ORDER
 JOHN P. PALASCH, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

        By order dated January 28, 2021, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $402.00

in fees required to file a civil action. That order specified that failure to comply would result in

dismissal of the complaint. Plaintiff failed to file an IFP application or pay the fees. Instead,

Plaintiff filed a “motion for correcting records, clarification, requested records copy, conditional

notice of appeal et seq.” (ECF 7.) By order dated April 19, 2021, the Court dismissed the

complaint without prejudice because Plaintiff failed to comply with the January 28, 2021 order.

That order, and orders issued in other cases, noted Plaintiff’s history of failing to comply with

court orders and filing inappropriate motions. 1 See, e.g., Roe v. City of New York, ECF 1:20-CV-

10260, 4 (LLS) (S.D.N.Y. Jan. 25, 2021). On May 3, 2021, Plaintiff filed an “(unsigned) order to

show cause for vacatur, correcting records, clarification and requested records copy purs. to frcp

59(e), 60(b); frap 4(a)(5) & (6)et seq.” (ECF 10.) Because Plaintiff fails to comply with the

Court’s January 28, 2001 order and instead files this inappropriate motion, the motion is denied

in all respects.


        1
          Plaintiff has been ordered to show cause why a filing injunction should not be imposed
upon him. See Roe v. Data Advantage Group Inc., ECF 1:21-CV-01397, 4 (LTS) (S.D.N.Y. May
7, 2021).
         The Clerk of Court is directed to mail a copy of this order to Rudolph Rosenberg at 244

Fifth Avenue, Suite 2992, New York, NY 10001. 2

         The Clerk of Court is further directed not to accept any further submissions under this

closed case number except for papers directed to the United States Court of Appeals for the

Second Circuit.

SO ORDERED.

Dated:       May 24, 2021
             New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




         2
          Plaintiff did not provide a physical or email address to the Court for this action. The
Court is directing the Clerk of Court to mail the order to an address Plaintiff provided in one of
the cases he filed in his own name. See Rosenberg v. City of New York, No. 20-CV-3911 (LLS).

                                                  2
